DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-11 are pending:
		Claims 1-11 are rejected. 		Claims 1-11 have been amended. 
Response to Amendments
Amendments filed 01/11/2022 have been entered. Amendments to the claims overcome §112, §102 and §103 rejections previously set forth in non-final Office Action mailed 10/13/2021.
Amendments necessitate new grounds of rejection using prior art of record. 
Response to Arguments
Arguments filed 01/11/2022 and 02/07/2022 have been entered. Arguments were fully considered. 
On page 8 of Applicant’s arguments, Applicant argues that:
In this regard, Applicant respectfully states that the prior art reference of Wang does not disclose all the claim element of claim 1, e.g., "wherein the large equivalent particle size of the microbial carrier is on an order of approximately 10 microns, and wherein the organic alternative carbon source is a short-chain polyhydroxyalkanoate ultrafine powder". Wang only discloses an "organic composite powder carrier, comprising amicrobial carrier...with a large equivalent particle size...and an organic alternative carbon source in a form of ultrafine powder", as indicated in the rejection. Thus, Wang fails to disclose and suggest all the limitations of amended claim 1.

	This argument is persuasive in view of amendments therefore previous §102 rejection is withdrawn. 
On pages 10-11 of Applicant’s arguments, Applicant argues that:


Thus, Examiner's rationale for modifying Wang with Liu is improper, as it is unclear what Wane would gain by reducing the particle size to 10 micron, nor is the benefit of this size reduction obvious or motivated. Regarding Zhang, it is unclear how the soybean power being on a nanoscopic scale contributes to the nutrition diversity of the matrix, nor why this benefits the invention of Wang. This does not appear to be a problem in Wang, nor would Wang be motivated to care about nutrition diversity when it does not appear to be a purpose of Wang's invention.

As shown above, not all of the limitations of Applicant's claim 2 is disclosed or taught in Wang, Liu or Zhang, and thus a skilled person in the art would have no rationale to obtain the lacking features and limitations within Wang, Liu or Zhang of Applicant's claim 2 since as shown and argued above the inventions of Wang, Liu and Zhang teach limitations contrary to Applicant's amended and new claimed limitations recited in claim 2 (by virtue of claim 1). Therefore, in order to obtain the amended and new claimed limitations of Applicant's claim 2 lacking within Wang, Liu or Zhang, one would have to use improper hindsight since Wang, Liu and Zhang fail to disclose all of the limitations of Applicant's claim 2 and also as argued above, Wang, Lin and Zhang teach limitations contrary to the amended and new limitations of Applicant's claim 2. Thus, there is no motivation to obtain the amended and new limitations of Applicant's claim 2.

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is a motivation to combine therefore arguments are not persuasive. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier particle size of Wang by selecting on an order of approximately 10 microns as disclosed by Liu because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. MPEP 2131.03 (II). Additionally, it would have been obvious for the benefit of maintaining microecological balance, improving breeding ecological environment and it is adapted to large-scale use (Liu, see pg. 3) which is desirable in Wang for the denitrifying bacteria (Wang, see pg. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carbon source particle size of Wang by selecting a size of 50 nanometers or less as disclosed by Zhang because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. MPEP 2131.03 (II). Additionally, it would have been obvious for the benefit of enhancing the nutrition diversity matrix (Zhang, see Abstract, lines 4-6) which is desirable in Wang for the denitrifying bacteria (Wang, see pg. 3).
	Additionally, Applicant has not provided evidence of significance or unexpected results with respect to the claimed particle size.  See: MPEP 716.02 - 716.02(g) for criticality and unexpected results.
On page 12 of Applicant’s arguments, Applicant argues that:
Specifically, there is no polyhydroxylbutyrate valerate and bamboo in Liu, and as such the suggested combination of Wang and Liu would require a substantial reconstruction and redesign of the elements shown in Wang as well as a change in the basic principle under which Liu construction was designed to operate. To obtain particle of Wang, Liu would need to remove the activated carbon, diatomite, fungicide, mineral assembly, corn flour and glucose, essentially change the entire formulation of the invention. Contrarily, to obtain the water quality cleansing agent of Liu, Wang would need to remove the polyhydroxylbutyrate valerate and bamboo power, again all of the invention, and add the contents of Liu, while simultaneously needing to grind the mixture into a 10 

Therefore, Applicant respectfully states that since the proposed modification of Wang or Liu would change the principle of operation of Wang and require a substantial reconstruction and redesign of the elements shown in Wang, Wang would not be motivated to be modified with Liu. Applicant respectfully states that the amended claim 1 is not obvious by Wang in view of Liu, and since claims 2-11 directly or indirectly depend on claim 1, claims 2-11 are also not obvious over Wang in view of Liu. Therefore, Applicant respectfully requests the Examiner to withdraw the rejection under 35 U.S.C. 103.

	This argument is moot because Liu is relied upon to teach the particle size of the claimed invention, the modification does not change the carbon source of Wang therefore the principle operation of Wang is not changed. 
On pages 13-14 of Applicant’s arguments, Applicant argues that:
Specifically, the intended purpose of Wang is only to remove nitrate nitrogen in water, and the intended purpose of Liu is a nontoxic agent for cleansing ammonia, nitrogen, and nitrite in water, while providing additional benefits of: effective regulating water quality pH value, maintain microecological balance, improve breeding ecological environment. Further, the intended purpose of Zhang is to provide a zymo technique for sewage processing. These inventions would no longer be operating properly if they were modified with the features of the other inventions, especially since they each perform distinct functions.

As presented above, the proposed modification of Wang, Liu or Zhang would render the prior art invention being modified unsatisfactory for their intended purposes. Thus, there is no suggestion or motivation to make the proposed modifications per the case law of In re Gordon. Applicant respectfully states that the amended claim 1 is not obvious by Wang in view of Liu, and since claims 2-11 directly or indirectly depend on claim 1, claims 2-11 are also not obvious over Wang in view of Liu. Therefore, Applicant respectfully requests the Examiner to withdraw the rejection under 35 U.S.C. 103.

In this regard, Applicant respectfully states that the prior art reference of Wang does not disclose all the claim element of claim 1, e.g., "wherein the large equivalent particle size of the microbial carrier is on an order of approximately 10 microns, and wherein the organic alternative carbon source is a short-chain polyhydroxyalkanoate ultrafine powder". Wang only discloses an "organic composite powder carrier, comprising amicrobial 

	This argument is moot because Liu is relied upon to teach the particle size of the claimed invention, the modification does not change the carbon source of Wang therefore the principle operation of Wang is not changed.
On pages 15-16 of Applicant’s arguments, Applicant argues that:
Examiner must show findings of: recognized problem or need in the art, which may include a design need or market pressure to solve a problem; that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success/ predictable results.

Specifically, on page 5, Examiner indicates that “It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier particle size of Wang by selecting on an order of approximately 10 microns as disclosed by Liu because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. MPEP 2131.03 (II). Additionally, it would have been obvious for the benefit of maintaining microecological balance, improving breeding ecological environment and it is adapted to large-scale use (Liu, see pg. 3).”

Applicant respectfully disagrees. Examiner seems to be referencing Liu in an attempt to teach a water quality cleansing agent teaching a particle size on a similar order as that of the claimed limitation of 10 microns. However, Liu does not give any indication as to which parameters are critical nor provide any direction as to which of infinite/many possible choices is likely to be successful. Furthermore, the scale is given specific reason in [0013] of the current application, e.g., "the nano-scale organic alternative carbon source is adsorbed tightly on the microbial carrier in advance by utilizing the relatively large surface energy of the microbial carrier with comparatively large equivalent particle size combined with dry powder mixing, thus enhancing the ability of the organic composite powder carrier to enhanced denitrification in sewage treatment". Thus, it would be erroneous to equate "obvious to try" of modifying Wang with Liu to obtain the current invention with obviousness under 35 U.S.C. 103. Therefore, Applicant respectfully states that the amended claim 1 is not obvious by Wang in view of Liu.

	This argument is moot because an obvious to try motivation is not applied to the rejections.  
On pages 17-18 of Applicant’s arguments, Applicant 
Specifically, Wang teaches a particle size of microbial carrier is 0.3-0.5 cm made from Polyhydroxylbutyrate valerate and bamboo powder, with a purpose of removing nitrate nitrogen in water. The purpose of the water quality agent in Liu is to provide the benefits of maintaining microecological balance, improving breeding ecological environment and adaptation to large scale use. There is no evidence the size of particles filtered through the mesh are responsible for this effect. Thus, Examiner's rationale for modifying Wang with Liu is improper, as it is unclear what Wang would gain by reducing the particle size to 10 micron, nor is the benefit of this size reduction obvious or motivated. Regarding Zhang, it is unclear how the soybean power being on a nanoscopic scale contributes to the nutrition diversity of the matrix, nor why this benefits the invention of Wang. This does not appear to be a problem in Wang, nor would Wang be motivated to care about nutrition diversity when it does not appear to be a purpose of Wang's invention.

As shown above, not all of the limitations of Applicant's claim 3 is disclosed or taught in Wang, Liu or Zhang, and thus a skilled person in the art would have no rationale to obtain the lacking features and limitations within Wang, Liu or Zhang of Applicant's claim 3 since as shown and argued above the inventions of Wang, Liu and Zhang teaches limitations contrary to Applicant's amended and new claimed limitations recited in claim 3 (by virtue of claim 1). Therefore, in order to obtain the amended and new claimed limitations of Applicant's claim 3 lacking within Wang, Liu or Zhang, one would have to use improper hindsight since Wang, Liu and Zhang fail to disclose all of the limitations of Applicant's claim 3 and also as argued above, Wang, Liu and Zhang teach limitations contrary to the amended and new limitations of Applicant's claim 3. Thus, there is no motivation to obtain the amended and new limitations of Applicant's claim 3.

	This argument is not persuasive because the combination of references teach the limitations of claim 3; claim 3 is directed to functions and properties of the claimed carrier since the combination teaches the claimed carrier, the combination teaches the properties and functions. (see MPEP § 2112.01, II.)
On pages 18-19 of Applicant’s arguments, Applicant argues that:
Specifically, there is no second substrate and adhesive layer in Bardosh, and as such the suggested combination of Wang and Bardosh would require a substantial reconstruction and redesign of the elements shown in Wang as well as a change in the basic principle under which Bardosh construction was designed to operate.

Bardosh essentially discloses a plastic film sustained-release material (degradable bioplastic). The material also needs compound antibacterial agents, enzymes, metabolites and active microorganisms. The goal is to achieve the durability and biodegradability of the coating material, thus causing no risk to environment. However, the instant application uses an organic composite powder carrier (loaded with specific selective carbon sources) to induce and optimize the distribution of microbial populations, thereby enhancing the effect of water treatment. The present application essentially differs from the prior art in the aspects of realization manner, principles, application scenarios and goals.

To obtain particle of Wang, Bardosh would need to remove the metabolite, anti-microbial compound, enzyme, live microorganism, fertilizer, plant growth hormone, preservative, and pesticide or herbicide, essentially change the entire formulation of the invention. Contrarily, to obtain the multi-layer bioactive and biodegradable film of Bardosh, Wang would need to remove the polyhydroxylbutyrate valerate and bamboo power, again all of the invention, and add the contents of Bardosh. This would require substantial reconstruction of either invention.

Therefore, Applicant respectfully states that since the proposed modification of Wang or Bardosh would change the principle of operation of Wang and require a substantial reconstruction and redesign of the elements shown in Wang, Wang would not be motivated to be modified with Bardosh. Applicant respectfully states that the amended claim 1 is not obvious by Wang in view of Bardosh, and since claims 2-11 directly or indirectly depend on claim 1, claims 2-11 are also not obvious over Wang in view of Bardosh.

	This argument is not persuasive because Bardosh is relied upon to teach the short-chain Polyhydroxyalkanoate as a carbon source (Bardosh, see ¶13) and Wang teaches the use of PHBV (Polyhydroxylbutyrate Valerate) as carbon source (Wang, see Entire Abstract); furthermore, it is known that Polyhydroxylbutyrate is a type of PHA by evidence of Gutierrez-Wing (Gutierrez-Wing, see pg. 37, ¶2-3).
On pages 20-21 of Applicant’s arguments, Applicant argues that:
Specifically, the intended purpose of Wang is only to remove nitrate nitrogen in water, and the intended purpose of Bardosh is a bioactive film or coating for providing controlled release of biologically active compounds or live microorganisms. These inventions would no longer be operating properly if they were 

As presented above, the proposed modification of Wang or Bardosh would render the prior art invention being modified unsatisfactory for their intended purposes. Thus, there is no suggestion or motivation to make the proposed modifications per the case law of In re Gordon. Applicant respectfully states that the amended claim 1 is not obvious by Wang in view of Bardosh, and since claims 2-11 directly or indirectly depend on claim 1, claims 2-11 are also not obvious over Wang in view of Bardosh.

	This argument is not persuasive because Bardosh is relied upon to teach the short-chain 
Polyhydroxyalkanoate as a carbon source (Bardosh, see ¶13) and Wang teaches the use of PHBV (Polyhydroxylbutyrate Valerate) as carbon source (Wang, see Entire Abstract); furthermore, it is known that Polyhydroxylbutyrate is a type of PHA by evidence of Gutierrez-Wing (Gutierrez-Wing, see pg. 37, ¶2-3).
On pages 21-22 of Applicant’s arguments, Applicant argues that:
Specifically, on page 6, Examiner refers to Bardosh to teach “bioactive biopolymer films and coatings (see Entire Abstract) comprising short-chain-length polyhydroxyalkanoate (see [0087])”. However, while Bardosh describes short-chain-length polyhydroxyalkanoate, Bardosh does not describe explicitly that that it would function equivalently to “be utilized by denitrifying microorganisms to improve nitrate reductase activity and facilitate electron transfer efficiency”, or “promote denitrification for denitrifying bacteria that prefer attachment growth”, or that it is “conducive to continuous denitrification reaction” as discussed in [0016] of the originally filed specification. Instead, as indicated in [0277], "polyhydroxyalkanoates are microbial energy and carbon storage molecules which requiring microbial activity for degradation. Therefore, strategic incorporation of anti-microbial agents within certain film layers, or on the surfaces of the film layer is a useful strategy for controlling the rate of degradation and release of bioactive compounds located between layers". As a result, Bardosh is solving the particular problem of controlling rate of degradation and release of bioactive compounds, rather than improving nitrate reductase activity and facilitating electron transfer efficiency.

Neither Wang, Liu, Zhang, nor Bardosh address the abovementioned problem and the solution provided by the present application.

Therefore, Applicant respectfully states that since none of the cited references have identified the above mentioned problem in the art which Applicant’s claimed invention, of improving nitrate reductase activity and facilitating electron transfer efficiency, along with added additional costs to the claimed product, and since a skilled person would not increase product cost without a cogent reason, Applicant respectfully states that the amended claim 1 is not obvious by Wang in view of Bardosh, and since claims 2-10 directly or indirectly depend on claim 1, claims 2-10 are also not obvious over Wang in view of Bardosh.

	This argument is not persuasive because the problem is solved by Wang. Wang teaches the use of PHBV (Polyhydroxylbutyrate Valerate) which is a carbon source used for denitrifying wastewater (Wang, see Entire Abstract); it is known that Polyhydroxylbutyrate is a type of PHA by evidence of Gutierrez-Wing (Gutierrez-Wing, see pg. 37, ¶2-3).
On page 23 of Applicant’s arguments, Applicant argues that:
On pages 6-7 of the Non-Final Office Action mailed on 10/13/2021, Examiner refers to Jeris to teach an application of an enhanced biological denitrification of a municipal wastewater treatment, wherein a carbon source is controlled and transmitted to a wastewater treatment biochemical pool through a feeder. However, the amended limitations of “claim 1, e.g., “wherein the large equivalent particle size of the microbial carrier is on an order of approximately 10 microns, and wherein the organic alternative carbon source is a short-chain polyhydroxyalkanoate ultrafine powder” do not appear to be present in Jeris, nor Wang.

	This argument is persuasive in view of amendments therefore previous §103 rejection is withdrawn. Amendments necessitate new grounds of rejection. 
Affidavits, Declarations
The declaration under 37 CFR 1.132 filed 02/07/2022 is insufficient to overcome the rejection of claims 1-11 based upon Wang (CN 103011398) in view of Liu (CN 107324505) and further in view of Bardosh (US 2017/0245494) because: the evidence provided does not show 
	Specifically, the evidentiary references provided by Applicant do not provide examples inside and outside of the claimed range or the claimed invention as whole in comparison to the prior art invention. 
	Wu, NPL document, discloses an enhanced biological nutrient removal process using polyhydroxyalkanoate (PHA) for regulating the growth of heterotrophic denitrifiers and promoting
the denitrification process for deep nitrogen removal from wastewater (see Entire Abstract). 
	Chai, NPL document, discloses an ecosystem activation system for remediation of eutrophic freshwater (see pg. 1, ¶1) using PHA as a carbon source for nitrifying-denitrifying bacteria and the PHA having a particle size in the range of 5-10 mm (see pg. 2, ¶4). Chai further discloses, PHA can induce the growth of the microbial community and will lead to the improvement of water quality (see pg. 5, ¶1). 
	Chai, CN 110627195 (hereinafter referred to as ‘195), discloses a preparation method of composite powder carrier for town sewage treatment (see Entire Abstract) comprising microbial carrier having an equivalent particle size of 10 micron (see pg. 3, ¶13), a substitute carbon source powder is adsorbed on the microbial carrier particles (see pg. 3, ¶12), an ultrafine powder alternative carbon source powder (see pg. 3, see ¶9) and the particle size is nanometer (see claim 1). 
	Wu and Chai do not explicitly disclose a microbial carrier with a large equivalent particle size and an organic alternative carbon source in a form of ultrafine powder; wherein the large equivalent particle size of the microbial carrier is on an order of approximately 10 microns, and wherein the organic alternative carbon source is a short-chain polyhydroxyalkanoate ultrafine powder as required by claim 1. 	‘195 disclose not explicitly disclose using polyhydroxyalkanoate as a carbon source as required by claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103011398) in view of Liu (CN 107324505) and further in view of Bardosh (US 2017/0245494).
Regarding claim 1, Wang teaches an organic composite powder carrier, comprising a microbial carrier (a carrier of biological membrane) (see Abstract, line 5-7) with a large equivalent particle size (particle size being 0.3-0.5 cm) (see lines 2-4) and an organic alternative carbon source (a carbon source) (see pg. 4) in a form of ultrafine powder (powder blended particles) (see pg. 4).
	The term “ultrafine” is defined as fine to an extreme degree by Webster. All powders will inherently have fine particles to an extreme degree. 
	Wang does not teach wherein (1) the large equivalent particle size of the microbial carrier is on an order of approximately 10 microns, and wherein (2) the organic alternative carbon source is a short-chain polyhydroxyalkanoate ultrafine powder.  
	In a related field of endeavor, Liu teaches a water quality cleansing agent (see Entire Abstract) comprising a carrier on order of approximately 10 microns (100-1500 mesh (8.5 micron to 150 micron)) (see pg. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier particle size of Wang by selecting on an order of approximately 10 microns as disclosed by Liu because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. MPEP 2131.03 (II). Additionally, it would have been obvious for the benefit of maintaining microecological balance, improving breeding ecological environment and it is adapted to large-scale use (Liu, see pg. 3).
	The combination of references does not teach (2). 
	In a related of endeavor, Bardosh teaches bioactive biopolymer films and coatings (see Entire Abstract) comprising short-chain-length polyhydroxyalkanoate (see ¶87). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the polyhydroxylbutyrate valerate in the method of Wang with the short-chain polyhydroxyalkanoate of Bardosh because the simple substitution of one known polyhydroxylbutyrate valerate means with another known short-chain polyhydroxyalkanoate 
82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103011398) in view of Liu (CN 107324505) in view of Bardosh (US 2017/0245494) and further in view of Zhang (CN 108503038).
	Regarding claim 2, Wang, Liu and Bardosh teach the organic composite powder carrier according to claim 1.
	The combination of references does not teach an equivalent particle size of the organic alternative carbon source is on a nanoscopic scale.  
	In a related field of endeavor, Zhang teaches a sewage processing composite bacteria agent (see Entire Abstract) comprising a nutrient source (soybean powder) (see pg. 2) on a nanoscopic scale (grain size less than 50 nanometers) (see pg. 2).
	The term “nanoscopic scale” is defined as 1-100 nm by evidence of Otto (Otto, see Fig. 1, on pg. 172). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carbon source particle size of Wang by selecting a size of 50 nanometers or less as disclosed by Zhang because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. MPEP 2131.03 (II). Additionally, it would have been obvious for the benefit of enhancing the nutrition diversity matrix (Zhang, see Abstract, lines 4-6).
	Regarding claim 3, Wang, Liu, Bardosh and Zhang teach the organic composite powder carrier according to claim 2, wherein the organic alternative carbon source is used to induce and optimize the distribution of microbial community (this limitation recites a property of the organic 
	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Claims 4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeris (USPN 3,956,129) in view of Wang (CN 103011398) in view of Liu (CN 107324505) and further in view of Bardosh (US 2017/0245494).
	Regarding claim 4, Jeris teaches the method of use of a carrier in an enhanced biological nitrogen removal of a municipal wastewater treatment (denitrifying wastewater using a particulate carrier) (see Entire Abstract), wherein the organic composite powder carrier is controlled (carbon source is metered) (see C6/L65-68) and transmitted to a wastewater treatment biochemical pool (carbon is metered into the waste water influent) (see C6/L65-68) through a feeder (carbon source G) (see Fig. 1) (see C6/L65-68). Jeris also teaches micro-organisms attached to a solid particulate carrier (see C2/L45-50).
	Jeris does not teach the organic composite powder carrier according to claim 1.
	In a related field of endeavor, the combination of Wang, Liu and Bardosh teaches the organic composite powder carrier according to claim 1. Wang teaches a method for removing nitrate nitrogen in water (see Entire Abstract) comprising an organic composite powder carrier according to claim 1. Liu teaches a water quality cleansing agent (see Entire Abstract) comprising a carrier on order of approximately 10 microns (100-1500 mesh (8.5 micron to 150 micron)) (see 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Jeris by replacing the carbon source and carrier of Jeris with the composite powder carrier (blended particles) of Wang and feeding said composite powder carrier through a feeder because it provides the benefit of reducing the denitrification cost and provides good effluent quality (Wang, see Abstract, lines 6-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier particle size of Jeris (as modified by Wang) by selecting on an order of approximately 10 microns as disclosed by Liu because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. MPEP 2131.03 (II). Additionally, it would have been obvious for the benefit of maintaining microecological balance, improving breeding ecological environment and it is adapted to large-scale use (Liu, see pg. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the polyhydroxylbutyrate valerate in the method of Jeris (as modified by Wang) with the short-chain polyhydroxyalkanoate of Bardosh because the simple substitution of one known polyhydroxylbutyrate valerate means with another known short-chain polyhydroxyalkanoate means is obvious and will result in a suitable carbon source (Bardosh, see ¶13) with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 6, Jeris, Wang, Liu and Bardosh teach the method of use of the organic composite powder carrier in the enhanced biological nitrogen removal of the municipal wastewater treatment according to claim 4, wherein the organic composite powder carrier is stirred (mechanical agitation) (Jeris, see C6/L19-27) after being put into the wastewater treatment biochemical pool.  

	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding claim 9, Jeris, Wang, Liu and Bardosh teach the method of use of the organic composite powder carrier in the enhanced biological nitrogen removal of the municipal wastewater treatment according to claim 4, wherein the organic alternative carbon source is used to induce and optimize the distribution of microbial community (this limitation recites a property of the organic composite powder carrier, since the combination of Wang, Liu and Bardosh teaches the claimed organic composite powder carrier, the properties are inherent), promotes denitrifying bacteria (carbon source for denitrification) (Wang, see Abstract, lines 5-7) to obtain electron donors required for nitrogen removal (this limitation recites a property of the organic composite powder carrier, since the combination of Wang, Liu and Bardosh teaches the claimed organic composite powder carrier, the properties are inherent).
	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeris (USPN 3,956,129) in view of Wang (CN 103011398) in view of Liu (CN 107324505) in view of Bardosh (US 2017/0245494) and further in view of Silfversparre (US 2004/0029253) and by evidence of Miller (USPN 5,578,213).
Regarding claim 5, Jeris, Wang, Liu and Bardosh teach the method of use of the organic composite powder carrier in the enhanced biological nitrogen removal of the municipal wastewater treatment according to claim 4.
	The combination of references does not teach wherein a concentration of the organic composite powder carrier in a form of a solution fed in the wastewater treatment biochemical pool is 20-50 mg/L.  
	In a related field of endeavor, Silfversparre teaches a method for growth of bacteria (see Entire Abstract) comprising a carbon source in a form of a solution (a solution is inherent because of the concentration) in range of 0.025 – 0.25 g/l (25mg/l – 250 mg/l) (see ¶37) 
	In a related field of endeavor, Silfversparre teaches a method for growth of bacteria (see Entire Abstract) comprising a carbon source in range of 0.025 – 0.25 g/l (25mg/l – 250 mg/l) (see ¶37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the powder carrier of Jeris (as modified by Wang) by selecting a carbon source concentration of 25 mg/l as disclosed by Silfversparre because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. MPEP 2131.03 (II) Additionally, it is obvious to modify for the benefit of minimizing the formation of endotoxins and preventing substrate limitation (Silfversparre, see ¶20, ¶37 and ¶39), furthermore it is known that endotoxins are containments of wastewater by evidence of Miller (Miller, see C9/L1-10).
	Regarding claim 10, Jeris, Wang, Liu, Bardosh and Silfversparre teach the method of use of the organic composite powder carrier in the enhanced biological nitrogen removal of the municipal wastewater treatment according to claim 5, wherein the organic composite powder carrier is stirred (mechanical agitation) (Jeris, see C6/L19-27) after being put into the wastewater treatment biochemical pool.  
	Regarding claim 11, Jeris, Wang, Liu, Bardosh and Silfversparre teach the method of use of the organic composite powder carrier in the enhanced biological nitrogen removal of the 
	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeris (USPN 3,956,129) in view of Wang (CN 103011398) in view of Liu (CN 107324505) in view of Bardosh (US 2017/0245494) and further in view of Zhang (CN 108503038).
	Regarding claim 8, Jeris, Wang, Liu and Bardosh teach the method of use of the organic composite powder carrier in the enhanced biological nitrogen removal of the municipal wastewater treatment according to claim 4.
	The combination of references does not teach wherein an equivalent particle size of the organic alternative carbon source is on a nanoscopic scale.  
	In a related field of endeavor, Zhang teaches a sewage processing composite bacteria agent (see Entire Abstract) comprising a nutrient source (soybean powder) (see pg. 2) on a nanoscopic scale (grain size less than 50 nanometers) (see pg. 2).
	The term “nanoscopic scale” is defined as 1-100 nm by evidence of Otto (Otto, see Fig. 1, on pg. 172). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carbon source particle size of Jeris (as modified by Wang) by selecting a size of 50 nanometers or less as disclosed by Zhang because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. MPEP 2131.03 (II). .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
 /CLAIRE A NORRIS/ Primary Examiner, Art Unit 1778